       Case: 4:19-cv-01260-KBB Doc #: 22 Filed: 01/24/20 1 of 1. PageID #: 81


So Ordered.

s/ Kathleen B. Burke    UNITED STATES DISTRICT COURT
U.S. Magistrate Judge FOR THE NORTHERN DISTRICT OF OHIO
Date: 1/24/20                  EASTERN DIVISION

TERELL BELGER,
                                                Case No. 4:19-cv-01260-KBB
       Plaintiff,
v.                                              Honorable Judge Kathleen B. Burke

SEVEN SEVENTEEN CREDIT UNION,
INC. d/b/a 717 CREDIT UNION,

     Defendant.


               AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        It is hereby stipulated and agreed by and between the Plaintiff, Terell Belger, and the

Defendant, Seven Seventeen Credit Union, Inc. d/b/a 717 Credit Union, through their respective

counsel that the above-captioned action is dismissed, with prejudice, against, Seven Seventeen

Credit Union, Inc. d/b/a 717 Credit Union, pursuant to Federal Rule of Civil Procedure 41.

Plaintiff to pay filing fee.

Dated: January 23, 2020                             Respectfully Submitted,

TERELL BELGER                                      SEVEN SEVENTEEN CREDIT UNION,
                                                   INC. d/b/a 717 CREDIT UNION
/s/ Nathan C. Volheim                              /s/ Rema A. Ina (with consent)
Nathan C. Volheim                                  Rema A. Ina
Counsel for Plaintiff                              Counsel for Defendant
Sulaiman Law Group, LTD                            Gallagher Sharp, LLP
2500 S. Highland Avenue, Suite 200                 Sixth Floor- Bulkley Building
Lombard, Illinois 60148                            1501 Euclid Avenue
Phone: (630) 575-8181                              Cleveland, Ohio 44115
Fax :(630) 575-8188                                Phone: (216) 241-5310
nvolheim@sulaimanlaw.com                           rina@gallaghersharp.com
